 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568Jacee Electric, Inc. and International Brotherhood of Electrical Workers, Local Union No. 269, AFLŒCIO.  Cases 4ŒCAŒ28979 and 4ŒRCŒ19914 August 27, 2001 DECISION, ORDER, AND DIRECTION BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On September 20, 2000, Administrative Law Judge Ar-thur J. Amchan issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The General Counsel and the Charging Party filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 For the reasons stated by the judge, we adopt his find-ings that the Respondent violated Section 8(a)(1) of the Act by coercively interrogating an employee, by threat-ening to close its business if employees selected the Un-ion as their collective-bargaining representative, and by promising an employee benefits if he abandoned his sup-port for the Union.  Contrary to our dissenting colleague, we also agree with the judge that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by laying off em-ployee Robert Hearon on February 24, 2000,4 because of his suspected union activities.  The facts, fully set forth in the judge™s decision, are summarized below. The Respondent, an electrical service company located in Pennsylvania, is owned by John Corelli, who operates the company from his home in Florida.  The Respondent employed two electricians, Bill Cowan and Justin Waid, who had been with it since 1996.  The Respondent also employed two apprentice/helpers, Robert Hearon and Charles Vandenberg.  The Respondent hired Hearon on January 25, and Vandenberg was hired approximately 1 week later.                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We shall modify the judge™s recommended Order to add an ex-punction remedy.    We shall also modify the judge™s recommended Order in accor-dance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (Aug. 24, 2001). 4 All dates refer to 2000 unless otherwise indicated. Hearon and Waid signed union authorization cards on February 16.  On February 17, the Union filed a repre-sentation petition and faxed a copy to the Respondent, which Corelli received that day.  February 17 was the last day Hearon actually worked for Jacee.  Vandenberg was discharged on February 18.5  Hearon telephoned Corelli on February 18, 21, 22, 23, and 24, inquiring as to the availability of work.  Corelli told him that no work was available.  On February 24, Corelli told Hearon to stop calling him, to file for unemployment insurance, and to look for another job. Citing, inter alia, Hearon™s union activity, the Respon-dent™s general knowledge of the union campaign, its hos-tility toward that campaign, and the timing of the layoff, the judge found (and our dissenting colleague does not dispute) that the General Counsel has demonstrated that antiunion animus was a motivating factor in the layoff decision.6  After carefully considering all the record evi-dence, the judge also found that the Respondent ﬁhas not provided a persuasive economic justificationﬂ for laying Hearon off on February 24.    Our dissenting colleague would reverse the considered judgment of the judge.  Most significant, according to the dissent, is that the Respondent did not hire any employ-ees to replace Hearon for 5 months following Hearon™s layoff. The judge considered that fact, but properly declined to give it controlling weight.  Instead, the judge correctly focused on the information known to Corelli on February 24, when he made the layoff decision.  Citing the follow-ing factors, the judge found, and we agree, that the Re-spondent™s explanation for the Hearon layoff is pretextual.  First, the record shows that the Respondent had never before responded to a drop in business with layoffs.  The judge specifically did not credit Corelli™s testimony that he had laid off employees previously.  Rather, the judge found that the Respondent™s past practice was to employ apprentice/helpers for extended periods of time even when its sales figures declined.  Indeed, the judge found that there was ﬁno relationship between [the Respon-dent™s] sales and the number of electrical workers it em-ploys.ﬂ  Although the dissent argues that the record does not support the judge™s finding and that his statement ﬁbelies economic common-sense[,]ﬂ the record amply demonstrates that the size of the Respondent™s work force has remained steady in the past even as its sales figures fluctuated.  The pattern of the Respondent™s con- 5 Vandenberg™s discharge is not alleged to be an unfair labor practice. 6 The dissent ﬁassume[s] arguendoﬂ that the General Counsel has met his burden in this regard. 335 NLRB No. 46  JACEE ELECTRIC, INC. 569duct immediately shifted following its receipt of the Un-
ion™s representation petition, however, supporting the 
conclusion that the Respondent™s explanation for Hear-
on™s layoff is pretextual. 
Second, Corelli testified that the Respondent normally 
needed additional help in the winter.  When Corelli laid 
off Hearon, there was another month of winter left, and 
there was no reason for Corelli to assume that he would 
not need an apprentice/helper for an extended period of 
time.  Although our dissenting colleague asserts that 
Corelli did not need any additional help after February 
17, Hearon™s last day of work, this assertion is contra-
dicted by Waid.  Waid testified that work during the 
week of February 22 ﬁwas busy.ﬂ
7  Nonetheless, Corelli 
told Waid that he would not be getting a helper to assist 
him with his work.
8  Waid™s account of his February 22 
conversation with Corelli is credited by the judge.
9  Thus, 
not only did the Respondent usually need additional help 

during this time period but, in fact, the Respondent actu-
ally did need help during the week in question.
10 Third, the Respondent presented shifting reasons for 
Hearon™s layoff.  The Respondent™s initial defense, as 
stated in its answer, was that ﬁHearon was laid off be-
cause work was not available, and because he had fre-
quently become unavailable for work and had absented 
                                                          
 7 Testimony of Justin Waid, Tr. at 65.  This testimony, although not 
specifically cited by the judge, is c
onsistent with the judge™s conclusion 
that ﬁthere was no reason for Corelli 
to assume [during the week that 
the Respondent laid off Hearon that] he would not need an appren-
tice/helper for an extended period of time.ﬂ
  8 During this same conversation with Waid, Corelli asked Waid if 
any union representatives had visited 
his worksite and 
told Waid that ﬁunions are no good[.]ﬂ  Id. at 66.  As stated supra, the judge credited 
Waid™s account of his conversation with
 Corelli.  The fact that Corelli 
raised the issue of union activity dur
ing the same conversation in which 
he told Waid that no helper would 
be working with Waid that week 
supports the conclusion that the real reason for Hearon™s layoff had to 
do with his suspected union activity.  
9 The dissent states that in concluding that the Respondent needed an 
apprentice or helper during that 
week, we have substituted Waid™s 
ﬁvague statementﬂ for Corelli™s ﬁknowledge of [his] own business 
operations and staffing needs.ﬂ Cont
rary to the dissent™s characteriza-
tion, however, our conclusion is 
supported by testimony from a 
cred-ited witness, Waid.  The dissent, on 
the other hand, relies on Corelli™s uncredited and self-serving account of his needs at that time.   
10 Although the dissent states that an
 electrician™s skills (Cowan™s) as 
opposed to a helper™s (Hearon™s) were needed for the Tramrail job, this 
job lasted but 1 day, Monday, Februa
ry 21.  From Tuesday, February 
22, until Thursday, February 24, Waid worked without a helper at the 
Damas jobŠdespite Waid™s view, e
xpressed to Corelli on February 22, 
that a helper was needed.  Thus, the 
fact that Waid worked with Cowan 
at Tramrail before February 22 is irre
levant to Waid™s assertion that the 
Damas job was of a type where he us
ually would receive a helper.  In 
addition, although it is true as the dissent points out that Corelli testi-
fied that there was no need for a he
lper, the judge implicitly discredited 
his testimony by concluding that th
e Respondent™s explanation for 
Hearon™s layoff was pretextual.
  6). 
himself voluntarily from work.ﬂ  At trial, the Respondent 
abandoned the assertions that Hearon™s unavailability or 
absences were a reason for his layoff when Corelli testi-
fied that he would have rehired Hearon had there been 
sufficient work.  Contrary to the assertions of our 
dissenting colleague, therefore, the Respondent™s 
explanations for Hearon™s layoff are contradictory.  As 

concluded by the judge, the Respondent™s varying ration-
ales for its conduct lead to the inference that the real 
reason for the layoff is not among those asserted by the 
Respondent.  
Sound One Corp.
, 317 NLRB 854, 858 
(1995), enfd. 104 F.3d 356 (2d Cir. 199
Under these circumstances, where the layoff repre-
sented sharp departure from past practice, where the lat-

est reason proffered by the Respondent does not with-
stand scrutiny, and where the Respondent has presented 
shifting defenses, we find that the judge was warranted in 
rejecting the Respondent™s e
xplanation as pretextual.  
Accordingly, we agree with the judge that 
Hearon™s lay-
off violated Section 8(a)(3) and (1) of the Act, and that 
the challenge to his ballot should be overruled. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Jacee 
Electric, Inc., Morrisville, Pennsylvania, its officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified. 
1. Substitute the following for paragraph 2(c). 
ﬁ(c) Preserve and within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
2. Insert the following as paragraph 2(d) and reletter 
the subsequent paragraphs. 
ﬁ(d) Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful layoff 
and/or discharge of Robert Hearon, and within 3 days 
thereafter notify Robert Hearon in writing that this has 
been done and that the layoff and/or discharge will not be 
used against him in any way.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
DIRECTION IT IS DIRECTED that the Regional Director for Re-
gion 4 shall, within 14 days from the date of this Deci-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570sion, Order and Direction, open and count the ballot of 
Robert Hearon.  The Regional 
Director shall then serve 
on the parties a revised tally of ballots and issue the ap-
propriate certification.  CHAIRMAN HURTGEN, dissenting in part. 
With two exceptions noted below, I join my colleagues 
in adopting the judge™s decision.  First, I would not find 
that the Respondent laid off or discharged employee 
Robert Hearon in violation of Section 8(a)(3) and (1) of 
the Act.  Second, in light of my view that Hearon was not 
discriminatorily laid off or discharged, I would sustain 
the Respondent™s challenge to his ballot. 
The complaint alleged, inter alia, that the Respondent 
discriminatorily laid off and/or discharged employee 
Hearon in February 2000.
1  The judge found that the Re-
spondent discriminatorily laid off Hearon on February 24. 
The Respondent is an electrical service contractor.  
Four employees, including 
two electricians (Waid and 
Cowan), worked for the Respondent, without interrup-

tion, from 1996 until February 2000.  In addition to Waid 
and Cowan, the Respondent regularly employed other 
individuals to perform electrical work.  Some of these 
individuals were electricians and others were apprentices 

or helpers.  Importantly, however, there were times when 
the Respondent operated with only Waid and Cowan. 
Hearon began working as an
 apprentice/helper for the 
Respondent on January 25.  Approximately 1 week later, 
the Respondent hired another apprentice/helper, Vanden-
berg.  On February 15, Waid and Hearon began engaging 
in union activities, which culminated in a secret ballot 
election  held on March 28.  The last day on which 
Hearon performed electrical service work for the Re-
spondent was February 17.  On that date, Hearon assisted 

Waid with electrical service work during the morning.  
After they completed their wo
rk, Waid and Hearon spoke 
to Corelli, the Respondent™s president, by telephone.  

Corelli informed them that there was no electrical work 
for them, and he gave Hearon 
the choice of either finish-
ing the day doing non-electrical work or going home.  

During the afternoon, Hearon worked with Waid on non-
electrical work.  Waid perfor
med electrical service work 
on February 21, and on February 22, Corelli assigned 

him to work on a project at
 the Damas Corporation wir-
ing a machine. 
On February 18, Hearon telephoned Corelli.  Corelli 
told Hearon that he did not have any work for him, but to 
call him back later.  On that date, the Respondent dis-
charged Vandenberg. 
Hearon called Corelli on February 21, 22, 23, and 24.  
On February 21, 22, and 23, Corelli told Hearon that he 
                                                          
                                                           
1 All dates refer to 2000 unless otherwise indicated. 
had no work for him, but to call back the next day.  On 
February 24, Corelli told Hearon that there was no point 
in making further calls, that Hearon could file for unem-
ployment insurance, and that he should look for another 
job.  Corelli did not tell Hearon that the layoff was per-
manent.  Nor did Corelli tell Hearon that he would not 
recall him if work should ever become available.  
With the exception of an employee obtained from a 
temporary labor agency to 
replace Waid (who struck on 

February 25), the Respondent did not hire any employees 
between February 25 and July 19 (the date of the hearing). 
I assume arguendo that the General Counsel has satis-
fied its initial burden of establishing a prima facie case 
sufficient to support the inference that Hearon™s union 
activity was a motivating factor in the Respondent™s de-
cision to lay him off.  However, the Respondent has 
demonstrated that it would have
 laid off Hearon even if 
he had not engaged in protected activity.
2  Specifically, 
Hearon was laid off at the end of February 17 because 

there was no available work.  On five subsequent occa-
sions, Hearon asked Corelli whether any work was avail-
able, and was told that there was none.  Ultimately, on 
February 24, Corelli told Hearon to stop calling him, to 
file for unemployment insurance, and to look for another 

job.  The Respondent did not obtain another employee to 
replace Hearon (or Vandenberg, the other discharged 
apprentice/helper).  Indeed, 
as stated above, with one 
exception, the Respondent apparently did not hire any 
other employees between February 25 and July 19.    
The judge found that the Respondent did not provide a 
persuasive economic justification for Hearon™s layoff, 

and he stated that, even if the Respondent did not have 
any work for Hearon between 
the afternoon of February 
17 through 24, its alleged history of employing appren-

tice/helpers would indicate that, on February 24, the Re-
spondent would reasonably exp
ect to employ Hearon in 
the near future.  
These findings are undercut 
by the following facts.  
First, the Respondent has sometimes operated without 
help for Waid and Cowan.  Second, Corelli, after dis-
charging Vandenberg, the ot
her apprentice/helper, re-
peatedly told Hear
on that there was no available work.  
Finally, and most signifi
cantly, aside from replacing 
striker Waid, the Respondent hired no other employees 
between February 25, and July 19.  The fact that the Re-
spondent did not hire any other employees for at least the 
next 5 months (until the date of the hearing) demon-
strates that Hearon was laid off because there was no 
 2 See, e.g., 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied. 455 U.S. 989 (1982), approved in 
NLRB v. 
Transportation Management Corp.
, 462 U.S. 393, 399Œ403 (1983). 
  JACEE ELECTRIC, INC. 571work for him.  The General Counsel argues, in the alter-
native, that even if the layo
ff were lawful, Hearon had a 
reasonable expectation of recall, and thus his vote should 
count.  I disagree that he ha
d a reasonable expectation of 
recall.  Based on the facts set forth above, and on the fact 
that the Respondent is a sm
all electrical service contrac-
tor with fluctuating sales, it has not been shown that the 
Respondent would have a future staffing need for 
Hearon.   
My colleagues maintain that the judge was warranted 
in finding that the Respondent™s explanation for laying 
off Hearon was pretex
tual.  In this regard, my colleagues 
rely on three factors:  (1) Corelli™s testimony that the 

Respondent normally needed additional help in the win-
ter; (2) the assertion that there was no relationship be-
tween Respondent™s sales and the number of electrical 
workers it employs; and (3) the Respondent™s allegedly 
varying rationales for its conduct. 
The contentions have no merit.  As to the first matter, 
the fact that Respondent ﬁn
ormallyﬂ needs additional 
help in the winter does not show that it needed additional 
help in the remaining month of the winter of 2000.  
Hearon was laid off in late February.  Thus, two-thirds of 
the winter had gone by, and Respondent made the as-
sessment (correctly, as it turns out) that it did not need 
additional help in the remaining 1 month of that particu-
lar winter.  My colleagues contend that Waid™s testimony 
(that work during the week of February 22 ﬁwas busyﬂ) 
demonstrates that the Respondent needed an apprentice 
or a helper during that week.  I disagree.  My colleagues 
have substituted Waid™s vague statement for the Respon-
dent™s knowledge of 
its own
 business operations and 
staffing needs.  Further, co
ntrary to my colleagues™ con-
tention, the record does not support a finding that the 
Respondent needed additional help from apprentices or 
helpers during the week of February 22.  Waid testified 
that, during the week of February 22, he worked on two 
projectsŠTramrail and Damas CorporationŠbefore 

striking on February 25.  He further testified that he 
thought that he worked with Bill Cowan, the Respon-
dent™s other electrician, on 
the Tramrail project, and that 
the Tramrail job required two 
electricians.  It is undis-
puted that the Respondent™s electricians possess skills 

that apprentices or helpers do not possess.  The Tramrail 

job required two electrician
s.  If Cowan worked, there 
were two.  In any event, ther
e was no need for a helper or 
apprentice.  Regarding the 
Damas Corporation project, 
Corelli, the Respondent™s president, testified that, con-
trary to Waid™s belief that he
 needed assistance, the pro-
ject required only one worker.  Corelli further testified 
that he only gives his electricians additional help if he is 
ﬁpositiveﬂ that additional help
 is necessary, because his customers, with whom he ﬁclear[s]ﬂ requests for addi-
tional help, have to pay for ﬁtime and material, and they 
don™t want two guys there unless they absolutely need 
it.ﬂ  Contrary to this testimony, my colleagues would 
impose on the Respondent th
e economic burden of send-
ing additional employees to jobs even if these employees 

are not needed.   
The majority says that the aforementioned testimony 
of Waid was credited and that the testimony of Corelli 

was ﬁuncredited.ﬂ  The fact is that employee Waid gave 
his opinion that an appren
tice was needed during the 
week of February 22; Respondent president Corelli gave 

a contrary opinion.  Corelli™s testimony was uncontra-
dicted and was not discredited.  In my view, both wit-
nesses are credible.  They each gave an honest opinion as 
to staffing requirements.  Th
e difference is that, in my 
view, the Respondent, as en
trepreneur, is the one who 

gets to call the shot.  I also note that, based on subse-
quent non-hiring, Corelli™s opinion turned out to be well-
founded. 
The support for my colleagues™ second assertion is in-
substantial.  They rely on the judge who in turn relied on 
the fact that employee Conrad was hired in October and 
worked through November 19
99.  My colleagues suggest 
that this was a low period for sales.  However, the figures 
were for the entire period of June 1999-May 2000, not 
for any particular months in that period.  In any event, 

this single example does not support the broad assertion 
that there is no relationship between sales and numbers 
of people employed.  Indeed
, the statement itself belies 
economic commonsense. 
Finally, there are no inconsistent rationales.  Respon-
dent laid off Hearon ﬁfor cause,ﬂ i.e., because there was 
insufficient work. 
In sum, the Respondent has shown that, based on the 
unavailability of work for Hearon, it was justified in lay-

ing him off, and the challenge to his ballot should be 
sustained. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572To bargain collectively through representatives of their 
own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected con-
certed activities. 
 WE WILL NOT lay off or otherwise discriminate 
against any of you for supporting International Brother-
hood of Electrical Workers,
 Local Union No. 269, AFLŒ
CIO, or any other union. 
WE WILL NOT coercively question you about your 
union support or activities. 
WE WILL NOT promise increased benefits and im-
proved terms and conditions of employment to employ-
ees to induce employees not to
 select the Union as their 
collective-bargaining representative. 
WE WILL NOT threaten to close our business if you 
select International Brotherhood of Electrical Workers, 
Local Union No. 269, AFLŒCIO, or any other union, as 
your collective-bargai
ning representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Robert Hearon full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Robert Hearon whole for any loss of 
earnings and other benefits resulting from his layoff 
and/or discharge, less any net interim earnings, plus in-
terest. WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful layoff and/or discharge of Robert Hearon, 
and WE WILL, within 3 days thereafter, notify him in 
writing that this has been done and that the layoff and/or 
discharge will not be used against him in any way. 
JACEE ELECTRIC, INC. 
 Michael C. Duff, Esq., 
for the General Counsel.
 David Truelove, Esq. (Curtin & Heefner), 
of Morrisville, Penn-
sylvania, for the Respondent/Employer.
 Richard T. Aicher, Assistant 
Business Manager, IBEW Local 
269, of Trenton, New Jersey, for the Charging 
Party/Petitioner. 
DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Admini
strative Law Judge.  This 
case was tried in Philadelphia, Pennsylvania, on July 19, 2000.  
The charge in the unfair labor practice case was filed February 
25, 2000, alleging among other thi
ngs the discriminatory dis-
charge of Robert Hearon.  The representation case arises out of 
a secret ballot election conducted on March 28, 2000.  In that 
election, one vote was cast in favor of representation by the 
Union, Local 269 of the IBEW, and one vote was cast against 
such representation.  There were three challenged ballots, in-
cluding that of Robert Hearon. 
On May 12, 2000, the Regional Director issued the com-
plaint in the unfair labor practice case and determined that a 
hearing was warranted on the ch
allenges to the ballots of 
Robert Hearon (by the employer) and Ann Cowan (by the peti-
tioner).  Although Respondent excep
ted to that determination, 
the Board affirmed it.  The representation hearing and the un-

fair labor practice hearin
g were then consolidated. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and the Charging Party, I 

make the following FINDINGS OF FACT 
I. JURISDICTION Respondent, Jacee Electric, Inc. is an electrical service con-
tractor, with its principal office located in Morrisville, Pennsyl-
vania.  It annually performs services valued in excess of $50,000 
at locations outside the Commonwealth of Pennsylvania.  Re-
spondent admits and I find that it is an employer engaged in 
commerce within the meaning of S
ection 2(2), (6), and (7) of the 
Act and that the Union, IBEW Local 269, is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The General Counsel alleges th
at Respondent discriminato-
rily laid off and/or discharged employee Robert Hearon in Feb-
ruary 2000.  He also alleges that Jacee violated Section 8(a)(1) 
by interrogating Justin Waid about his union activities, promis-
ing him benefits if he withdrew his support for the Union, and 
threatening Waid that it would 
close its business if employees 
chose the Union as their bargaining representative. 
The issues in the representation case are whether Robert 
Hearon™s and Ann Cowen™s ballots should be counted.  With 
regard to Hearon, it is necessa
ry to decide whether his em-
ployment was legally terminated
 by Respondent and if he was 
laid off, whether the layoff was temporary or permanent.  With 
regard to Ann Cowan, the issue is whether her duties place her 
within the bargaining unit, which 
consists of electricians, ap-
prentices, and helpers. 
A recent history of Respondent™s work force 
Jacee Electric is an electrical service company with an office 
in Morrisville, Pennsylvania, a suburb of Philadelphia.  Jacee™s 
president, John Corelli, lives in 
Boca Raton, Florida, and runs 
his company from Florida.  Four of Jacee™s employees worked 
for it without interruption from 1996 until February 2000.  One 
of these, Joan Dunsavage, is a part-time billing clerk.  Two, Bill 
Cowan and Justin Waid, are electricians.  The fourth is Ann 
Cowan, Bill Cowan™s wife. Bill and Ann Cowan are both paid an annual salary by Jacee, 
whereas other employees are paid by the hour.  In addition, the 
Cowans live rent-free in the building which also houses Jacee™s 
 JACEE ELECTRIC, INC. 573office.  Ann Cowan works about 20 hours per week.1  She 
maintains the building and grounds in which her apartment and 
Jacee™s office is located, runs errands for Jacee, and occasion-
ally assists electricians, primaril
y by operating the controls of 
the company™s bucket truck from the ground.
2  However, unlike other employees who have occasi
on to assist electricians, Ann 
Cowan does not work with tools, nor does she work off ladders.  

Additionally, Corelli has never administered her a test regard-
ing her knowledge of electricity as
 he has done with electrical 
apprentices or helpers.
3 Respondent has also regularly em
ployed other individuals to 
do electrical work.  Some of these employees have been electri-
cians.  Others have been apprentices or helpers, who pull elec-
trical circuits, fix outlets, and install lighting, but do not per-
form work with live equipment.  While at times, Jacee has op-
erated without significant help for Waid and Bill Cowan, at 
other times one or more electri
cians and/or apprentice/helpers 
has worked for it regularly for an extended period of time. 
There appears to be no relatio
nship between Jacee™s sales 
and the number of electrical work
ers it employs.  In June, July, 
and August of 1999, Waid and Cowan received substantial 
assistance from helper Jason Conrad and electrician John Chur-
chray.  However, from the week ending August 20, 1999, until 
the week ending October 1, 1999, after Conrad had taken an-
other job, Waid and Bill Cowan 
did almost all of Jacee™s elec-
trical work themselves (GC Exh. 5).  In October 1999, Jacee™s 
sales were the lowest they ev
er were for the period June 1999-
May 2000.  However, during that
 month, Jason Conrad re-turned to Jacee and worked 21 hours the week ending October 
8; 40 hours the week ending October 15; 51¾ hours the week 
ending October 22; and 37½ hours the week ending October 
29.  In addition, electrician John Churchray worked about 41 
hours for Jacee that month. Jason Conrad continued to work a substantial number of 
hours for Respondent until late November 1999.  Within about 
2 weeks of the termination of Conrad™s employment in Novem-
ber 1999, Jacee rehired apprentic
e/helper, Joseph Hatcher.  
Hatcher worked for Respondent until January 21, 2000.  For the 
3 weeks before the end of his employment, Hatcher worked 
between 23-½ and 26-¼ hours per week.  A few days after 
Hatcher left Jacee™s employment, apprentice/helper Robert 
                                                          
                                                           
1 Ann Cowan receives an annual salary of $10,400.  This is equiva-
lent to $10 per hour for 20 hours of work a week for 52 weeks per year. 
2 From March 1, 1999, through February 25, 2000, Ann Cowan per-
formed no more than 78 hours of b
illable labor (work related to Jacee™s 
electrical service business) for Respondent.  This represents about 7.5 
percent of the hours for which she was paid during that year.  The Un-
ion in its brief, at pp. 11 and 12, 
specifies the dates on which she per-
formed such work.  These dates cannot be determined from the copy of 
union Exhibit 3 that is in the record. 
3 Respondent™s payroll records places employees in three categories: 
Department 1 officer (Corelli); Department 2 office (Dunsavage and 
Ann Cowan); and Department 3 direct labor (e.g., Waid, Bill Cowan, 
Robert Hearon, and Charles Vandenbe
rg).  Ann Cowan was added to 
the Excelsior list 5 days after Respondent submitted its initial list with 
only the names of Bill Cowan and Justin Waid. 
Hearon began working for Respondent.  About a week later, 
Jacee also hired apprentice/helper Charles Vandenberg.
4 Robert Hearon™s employment with Jacee 
Robert Hearon worked just 15 days for Respondent.  He be-
gan on January 25, 2000 and worked 4 days that week as helper 
to electrician Bill Cowan at a 
shopping center project.  The next 
week he assisted Justin Waid.  On Monday, February 7, Hearon 
missed work due to a dental emergency.  He worked with Waid 
for the next 2 days.  On February 10, there was no electrical 
work available for Hearon.  In 
a telephone conversation, Corelli asked Hearon to do some painting at a rental property he 

owned.  Hearon objected to this assignment and did not work 
that day or the next, Friday, February 11. 
However, Hearon worked with Justin Waid performing elec-
trical work from Monday, February 14, until 11:15 a.m. on 
Thursday, February 17.  On the 15th of February, Organizer 
Dennis Doyle approached Hearon and Waid while they ate 
lunch at a Burger King in Mt. Holly, New Jersey.  The follow-
ing evening, both employees went
 to the union hall and signed 
authorization cards.  On February 17, the Union filed a repre-
sentation petition, a copy of 
which was faxed to Respondent, 
and was received by Corelli 
at approximately 12:41 p.m. 
On the morning of February 17, Hearon and Waid performed 
electrical service work from 8:45 until 11:15 a.m.  Sometime 

after they completed their work, they spoke to Corelli by tele-
phone.5  Corelli informed Hearon and Waid that there was no 
electrical work for them to do. 
 He gave Hearon the choice of 
finishing the day doing nonelectrical work or going home.  
Hearon worked with Waid that
 afternoon doing nonelectrical 
work, installing or fixing a fire and security alarm at a rental 
property owned by Corelli. 
The next day, Friday, February 18, Hearon called Corelli, 
who told him that he had no work for him, but for Hearon to 
call him back later.  The same day, Corelli discharged Charles 
Vandenberg.
6  Justin Waid performed non-electrical work on 
the 18th. 
Hearon called Corelli every day from Monday, February 21 
through Thursday, February 24.  On the first 3 days, Corelli 
told Hearon that he had no work for him that day, but also told 
him to call back the next day.  
On the 24th, Corelli told Hearon 
to stop calling him, file for un
employment insurance, and look 
for another job.  Corelli did not tell Hearon that the layoff was 

permanent or indefinite and did not tell him that he would not  4 John Churchray worked 13 hours for Respondent during the week 
ending January 28, 2000. 
5 It is unclear whether this telepho
ne conversation occurred before or 
after Corelli received the fax from the NLRB regarding the union™s 
representation petition.  Based on 
Hearon™s and Waid™s timecards, I 
conclude it is more likely this conve
rsation occurred shortly after they 
finished the electrical job at 11:15; th
us prior to Corelli™s receipt of the 
fax. 
6 Vandenberg worked 29½ hours in the week ending February 18 
and 33-½ hours in the week ending February 11.   The Union filed a 

charge alleging that Vandenberg was disc
harged in violation of the Act.  
The Union did not include this allega
tion in its amended charge and the 
General Counsel did not include it in the complaint.  As a consequence 
the Regional Director sustained Jacee™s challenge to Vandenberg™s 
ballot.  The Union apparently did 
not except to this determination. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574recall him if work picked up.  Indeed, at hearing, Corelli indi-
cated he would recall Hearon if he had sufficient work.
7 Corelli™s conversations with Justin Waid on  
February 22, and 23, 2000 
Justin Waid performed electrical service work on Monday, 
February 21, 2000.  The next 
day, John Corelli assigned Waid 
to work on a project at the Damas Corporation, wiring a ma-

chine.  Waid asked Corelli if he was going to have a helper to 
assist him.  Corelli answered negatively.  Corelli then asked 
Waid if any union representatives had been to any of his jobs.  
Waid said no.  Then Corelli told Waid that unions were no 
good for employees like Waid because they would make him 
start from the bottom again. 
On February 23, 2000, the Union sent John Corelli a letter, 
by fax, identifying Justin Waid as a volunteer organizer.  
Corelli immediately paged Waid at work.  He asked Waid if the 
letter from the Union was accurate.  When Waid said that it was 
accurate, Corelli asked if Waid knew what would happen to his 
business if it went union.  Then Corelli said that Waid could 
hire an accountant through the company to let Corelli know if 
the business ﬁwill make it or not.ﬂ 
Corelli also asked Waid what it would take to get him to stop 
supporting the Union.  Corelli offered Waid a raise, a 401(k) 
plan, and an employment contra
ct.  Finally, Corelli told Waid 
to write down anything else he could think of that he wanted.
8 The morning of Friday, Februa
ry 25, Waid went on strike.
9  Robert Hearon joined him on the picket line.  Respondent ob-

tained an employee from a temporary labor agency to replace 
Waid; it apparently hired no othe
r employees between February 
25, and July 19, 2000. 
ANALYSIS 
Respondent violated Section 8(
a)(1) and (3) in laying off 
Robert Hearon on February 24, 2000 
In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity has been a sub-
stantial factor in th
e employer™s adverse 
personnel decision. To 
establish discriminatory motiva
tion, the General Counsel must 
show union or protected concerted activity, employer knowl-
edge of that activity, animus, or hostility towards that activity, 
and an adverse personnel action cau
sed by such animus or hos-
tility.  Inferences of knowledge
, animus and discriminatory 
motivation may be drawn from circumstantial evidence as well 
from direct evidence.
10  Once the General Counsel had made an                                                           
                                                           
7 Respondent appears to have abandoned the contention, made in its 
answer, that Hearon was ﬁdischarge
d/laid offﬂ because he had fre-
quently become unavailable for work
 and had absented himself volun-
tarily from work, as well as for lack
 of work.  At hearing, Corelli testi-
fied that he would proba
bly would not have laid 
Hearon off if he had 
enough work. 
8 I credit Waid™s account of his 
conversations with Corelli, which 
Corelli did not contradict.  Indeed, Corelli admitted that he told Waid 
he did not think his company could afford unionization. 
9 Tr. 69, line 10, should read ﬁunfair labor practice strikeﬂ, instead of 
ﬁapprentice strike.ﬂ 
10 Flowers Baking Co., Inc.,
 240 NLRB 870, 871 (1979); 
Washing-
ton Nursing Home, 
321 NLRB 366, 375 (1996); 
W. F. Bolin Co. v. 
NLRB, 70 F. 3d 863 (6th Cir. 1995). 
initial showing of discriminati
on, the burden of persuasion 
shifts to the employer to prove its affirmative defense that it 
would have taken the same action even if the employee had not 
engaged in protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (lst Cir. 1981). 
Union activity and employer knowledge 
Robert Hearon engaged in union activity by signing an au-
thorization card on February 16, 2000.  Although I conclude 
that the General Counsel has not
 established that Respondent 
knew of its employees™ union activity at the time of Corelli™s 
February 17, 2000 telephone conve
rsation with Hearon, it be-
came aware of this activity within hours.  Although Corelli did 

not have direct evidence that
 Hearon supported the Union until 
February 25, I conclude that the knowledge element of the 
General Counsel™s case has been satisfied nevertheless.  I infer 
Respondent™s knowledge of Hearon™s union activity from the 
totality of the circumstances in this case, which include: the 
timing of his layoff; Jacee™s ge
neral knowledge of its employ-
ees™ union activities gained from the representation petition and 
the union™s letter identifying Wa
id as a volunteer organizer; 
evidence of antiunion animus and 
the pretextual nature of Ja-
cee™s explanation for the layoff, 
North Atlantic Medical Ser-
vices,
 329 NLRB 85 (1999). 
Given the fact that Jacee only employed four electrical em-
ployees, I infer that when Corelli received the copy of the rep-
resentation petition on February 
17, he suspected that his two 
newly hired employees, Hearon
 and Vandenberg, were among 
the union supporters. 
11 Timing of the adverse personnel actions 
also supports the inference of knowledge, animus, and dis-

criminatory motive.  I infer that Corelli suspected Hearon and 
Vandenberg of union sympathies in part from the fact that 
Hearon did not work for Jacee after February 17, and Vanden-
berg was fired the next day.
12  Finally, it is
 significant that Hearon was laid off the day after Corelli discovered that Waid 

was also a union supporter.  On this discovery, Corelli would 
have realized that if Waid and Hearon voted in the representa-

tion election, the Union might prev
ailŠparticularly in view of 
the doubtful proposition that Ann Cowan was eligible to vote. 
Animus I also draw the inference that Corelli suspected Hearon of 
union sympathies and laid him off as a result of those sympa-
thies because Corelli™s conversa
tions with Waid establish anti-
union animus and because I find Respondent™s rationale for 
Hearon™s layoff to be pretextual. 
 His conversations with Waid 
establish that Corelli was willing to go to great lengths to avoid 

unionization by offering Waid be
nefits that he had never of-
fered him before. 
 11 This inference is strengthened by 
the fact that so far as Corelli 
knew, neither Waid nor Bill Cowan ha
d indicated any interest in unions 
during the years they had 
worked for him.  Indeed, Corelli appeared to 
be surprised when he was informed that Waid was one of the union™s 
supporters. 
12 This inference is not necessarily undercut by the fact that neither 
the Union nor the General Counsel pursued an unfair labor practice on 
behalf of Vandenberg.  It could be
, for example, that Respondent would 
be able to meet its affirmative defe
nse with regard to this employee. 
 JACEE ELECTRIC, INC. 575Pretext as evidence of discriminatory motive. 
Jacee has not provided a persuasive economic justification 
for the layoff.   I do not credit Corelli™s testimony that he had 
laid off employees previously.  There is no evidence to support 
this assertion other than his bald
 assertion that he has done so.  
Indeed, Respondent™s payroll records indicate that it regularly 
employed apprentice/helpers for 
extended periods, albeit on a 
part-time basis, even when its
 sales figures temporarily de-
clined. 
There is no convincing rationale 
that explains Corelli™s deci-
sion to layoff Robert Hearon on February 24.  Assuming that 
Jacee did not have sufficient business to employ Hearon be-
tween 11:45 a.m. on February 17, through the morning of Feb-
ruary 24, Respondent™s past hist
ory would indicate that Corelli 
would reasonably expect to be 
able to employ Hearon in the 
near future.  This is so regardless of whether business in fact 
picked up after February 24. 
In this regard, Corelli testified that he normally needed addi-
tional help in the winter and the summer, as opposed to the 
spring and the fall.  When he laid off Hearon, there was another 
month of winter left and there was no reason for Corelli to as-
sume he would not need an apprentice/helper for an extended 
period of time.  Moreover, Jaso
n Conrad™s work history indi-
cates that Respondent regularly had need for an appren-

tice/helper when one was availabl
e.  Respondent™s sales figures 
suggest that Jacee had as great a need for a helper/apprentice on 
February 24, 2000, and thereafter
 as it did when Jason Conrad 
worked for it.  On this basis, I conclude that Respondent™s ex-

planation of the layoff of Robert
 Hearon is pretextual and is 
thus evidence of discriminatory motivation, 
Fluor Daniel, Inc., 
304 NLRB 970, 971 (1991);
 Fast Food Merchandisers, 291 
NLRB 897,898 (1988),
 Shattuck Denn Mining Corp., 
362 F. 2d 
466, 470 (9th Cir. 1966). 
Shifting rationale for Hearon™s termination 
Additionally, I infer discriminatory motive from Respon-
dent™s shifting or vacillating explanation Hearon™s termination.  
In its answer, it suggests he was fired for cause; at hearing, it 
abandoned this contention.  The Board has long held that when 

an employer vacillates in o
ffering a rational and consistent 
account of its actions, an inference may be drawn that the real 

reason for it conduct is not among those asserted, 
Black Enter-
tainment Television, 
324 NLRB 1161 (1997);
 Sound One 
Corp., 
317 NLRB 854, 858 (1995).  In conclusion, I find that 
Respondent laid off Robert Hear
on on February 24, because it 
suspected him of union sympathies and because it realized that 
it was more likely to prevail in the representation election if 
Hearon was ineligible to vote. 
Respondent violated the Act on February 23, in promising 
benefits to Justin Waid while a representation petition was 
pending and intimating that unioniz
ation would force it to close 
and in interrogating Waid about employees™ union activities on 
February 22 
John Corelli™s efforts to wean Justin Waid from supporting 
the Union also violated the Act, as alleged in complaint para-
graph 5(b) (iii) and (iv).  Gran
ting or promising benefits during 
the pendency of a representation election is prima facie evi-
dence of intentional interference
 with Section 7 rights. Such 
action is presumed to be for the illegal object of influencing 
employees, 
Philips Industries, 295 NLRB 717, 731 (1989); 
NLRB v. Exchange Parts Co., 
375 U.S. 405 (1964).
13  As Jus-tice Harlan stated in 
Exchange Parts, supra:  The danger inherent in well-timed increases in benefits is the 
suggestion of a fist inside the velvet glove.  Employees are not 
likely to miss the inference that the source of benefits now 
conferred is also the source from which future benefits must 
flow and which may dry up if it is not obliged. 
 375 U.S. at 409. 
 Respondent also violated the Act by Corelli™s invitation to 
Waid to retain an accountant at 
company expense to tell Corelli 
whether his company could afford
 unionization.  This ﬁinvita-
tionﬂ reasonably suggested to Waid that if he continued to sup-

port the Union and if the Union won the representation election, 
Jacee would be forced to go out of business.  There is no evi-
dence that this suggestion had an
y objective basis in fact; it was 
therefore coercive and violat
ed Waid™s Section 7 rights, 
NLRB v. Gissel Packing Co., 
395 U.S. 575, 618Œ619 (1969); Soltech, 
Inc., 306 NLRB 269, 272 (1992). 
Corelli also violated Section 8(a)(1) by asking Justin Waid 
on February 22, if any union representatives had been to any of 
Jacee™s jobs.  The question necessarily involved an inquiry into 
the union activities of employees at a time when Corelli knew 
some employees, but not whic
h employees, were exhibiting 
union sympathies.  On the other hand, I do not find that Corelli 

coercively interrogated Waid, wh
en he called him on February 
23.  By this time, Waid had already been identified as a volun-
teer organizer by the Union.  I see nothing coercive in Corelli™s 
asking Waid to confirm that the letter from the Union about his 
status was accurate.  Similarl
y, I find nothing coercive about 
Corelli™s statements to Waid on February 22, that, ﬁunions are 

no good for you, you™ve got to start all over, start from the bot-

tom again.ﬂ 
The General Counsel argues that
 Corelli™s statements are 
analogous to an employer™s pronouncement that negotiations 
with a union would ﬁstart from sc
ratchﬂ.  Statements of this 
nature are coercive when they effectively threaten employees 
with a loss of existing benefits 
and leave them with the impres-
sion that what they may ultimat
ely receive depends on what the 
Union can induce the employer to restore, 
Plastronics, Inc., 
233 
NLRB 155, 156 (1977).  Corelli™s statement on February 22, 
did not refer to outcome of company™s negotiations with the 
Union and suggested, if anything, that the Union may have 
requirements regarding Waid™s status.  I deem Corelli™s com-
ments not coercive in part becau
se Waid would able to dispel 
any concerns he had as a result of Corelli™s comments by sim-
ply making inquiries to the Union. 
The challenge to Robert Hearon™s ballot is overruled 
Since Respondent ille
gally laid off Robert Hearon on Febru-
ary 24, he was still its employee
 through the eligibility period 
ending February 25, and as of th
e date of the election, March 
28, 2000.  Even had it been 
a nondiscriminatory temporary 
                                                          
 13 No evidence was offered to rebut this presumption. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576layoff, Hearon would remain an eligible voter, 
Apex Paper Box 
Co., 302 NLRB 67, 68 (1991).  Moreover, there is absolutely 
no credible evidence for the proposition that Hearon was per-
manently laid off for nondiscrimi
natory reasons.  Respondent™s 
past practice in employing at le
ast one helper/apprentice despite 
declines in its sales, establishes that on an objective basis, 
Hearon would have had a reasonable expectation of being re-
called, had Respondent dealt w
ith him in nondiscriminatory 
fashion.  Given this past practice, Corelli™s silence regarding 

the likelihood of Hearon™s recall,
 is not dispositive as to 
whether Hearon would have had a reasonable expectation of 
recall. 
The Union™s challenge to the ball
ot of Ann Cowan is sustained. 
The Union sought representation of
 ﬁall full time and regular 
part-time electricians, apprentices and helpers employed by the 

Employer at its 434 Bridge Street, Morrisville, Pennsylvania 
facility.ﬂ  Given the fact that the Union generally represents 
electrical employees, it is reasonable to assume that by appren-
tices and helpers, it sought repr
esentation of those apprentices 
and helpers performing work associated with Respondent™s 

electrical service work, and not an employee who exclusively 
performed janitorial/
caretaker and office 
duties at Respondent™s property. 
The only legitimate basis fo
r including Ann Cowan in the 
bargaining unit would be if she was a ﬁdual function em-
ployeeﬂ, who performed a sufficient amount of bargaining unit 
work to demonstrate that she has a substantial interest in the 
wages, hours, and working conditions of the unit employees, 
Bonanno Family Foods, Inc, 230 NLRB 555 (1977); 
Berea 
Publishing Co., 
140 NLRB 516, 517 (1963); Ocala Star Ban-ner, 97 NLRB 384 (1951).  I conclude that the approximately 7 
½ percent of her paid time for which Ann Cowan assisted elec-
tricians is insufficient to make her an eligible voter.
14  More-
over, the fact that unlike other employees, she did not work 
with tools nor was ever tested on her knowledge of electricity, 
also suggests that Ann Cowan did not share a work-related 
community of interest with unit employees.  I therefore sustain 
the challenge to Ann Cowan™s ballot. 
CONCLUSIONS OF LAW 
1. Respondent violated Section 8(a)(1) and (3) by laying off 
Robert Hearon on February 24, 2000. 
2. Respondent violated Sect
ion 8(a)(1) by interrogating 
Justin Waid about employees™ union activities on February 22, 
2000 3. Respondent violated Secti
on 8(a)(1) on February 23, 2000, 
in threatening to close its business if employees selected the 
Union as their collective-bargaining representative, and in 
promising Justin Waid a raise, a 401(k) plan, an employment 
contract, and other benefits, if he abandoned his support for the 
Union.                                                           
                                                           
14 The Board has found similar amounts of time performing unit 
work insufficient to make an 
employee an eligible voter in 
Bonnano 
Family Foods, 
supra
, [3-½ hours per week, less than 20 percent of work 
hours]
  and Manhattan Construction Co., 
298 NLRB 501 (1990) [5Œ10 
percent of working time]. 
4. Robert Hearon was eligible to vote in the representation 
election on March 28, 2000. 
5. Ann Cowan was not eligible 
to vote in the representation 
election on March 28, 2000. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily laid off Robert 
Hearon, it must offer him reinstatement and make him whole 

for any loss of earnings and other benefits, computed on a quar-
terly basis from date 
of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Jacee Electric, Inc., Morrisville, Pennsyl-
vania, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Laying off, or otherwise 
discriminating against any em-
ployee for supporting IBEW Local 269, or any other union. 
(b) Coercively interrogating any employee about union sup-
port or union activities. 
(c) Promising benefits to 
unit employees during the pend-
ency of a representation petition. 
(d) Threatening to close its business if employees select the 
Union as its collective bargaining representative. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Robert 
Hearon full reinstatement to his 
former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Robert Hearon whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion. (c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
 15 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 JACEE ELECTRIC, INC. 577essary to analyze the amount of 
backpay due under the terms of 
this Order. (d) Within 14 days after service by the Region, post at its 
Morrisville, Pennsylvania facility copies of the attached notice 
marked ﬁAppendix.ﬂ
16 Copies of the notice, on forms provided by the Regional Director for Region 4, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
                                                          
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 22, 2000. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
(f) IT IS FURTHER ORDERED that the complaint is dis-
missed insofar as it alleges violations of the Act not specifically 
found. (g) IT IS RECOMMENDED that the Regional Director for 
Region 4 shall within 14 days from the date of this Decision, 
open and count the ballot of Robert Hearon, and prepare and 
serve on the parties a revised tally of ballots, and issue the ap-
propriate certification. 
  